Name: Council Decision (CFSP) 2015/1793 of 6 October 2015 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: European construction;  Africa;  defence;  transport policy;  criminal law
 Date Published: 2015-10-07

 7.10.2015 EN Official Journal of the European Union L 260/30 COUNCIL DECISION (CFSP) 2015/1793 of 6 October 2015 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/389/CFSP (1). (2) On 22 July 2014, the Council adopted Decision 2014/485/CFSP (2) amending Decision 2012/389/CFSP and extending the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) until 12 December 2016. (3) Decision 2012/389/CFSP should be amended to extend the period covered by the financial reference amount until 15 December 2015, HAS ADOPTED THIS DECISION: Article 1 Article 13(1) and (2) of Decision 2012/389/CFSP are replaced as follows: 1. The financial reference amount intended to cover the expenditure related to EUCAP NESTOR from 16 July 2012 to 15 November 2013 shall be EUR 22 880 000. The financial reference amount intended to cover the expenditure related to EUCAP NESTOR for the period from 16 November 2013 to 15 October 2014 shall be EUR 11 950 000. The financial reference amount to cover the expenditure related to EUCAP NESTOR for the period from 16 October 2014 to 15 December 2015 shall be EUR 17 900 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUCAP NESTOR shall be open without limitations. Moreover, no rule of origin for the goods purchased by EUCAP NESTOR shall apply.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 October 2015. For the Council The President P. GRAMEGNA (1) Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 187, 17.7.2012, p. 40). (2) Council Decision 2014/485/CFSP of 22 July 2014 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 217, 23.7.2014, p. 39).